NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                          JAN 20 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

 ARMANDO MORALES-MARAVILLA,                      Nos. 06-74374
                                                      06-75511
               Petitioner,
                                                 Agency No. A091-757-762
   v.

 ERIC H. HOLDER Jr., Attorney General,           MEMORANDUM *

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        In these consolidated petitions for review, Armando Morales-Maravilla, a

native and citizen of Mexico, petitions for review of the Board of Immigration

Appeals’ (“BIA”) August 15, 2006, order dismissing his appeals from an



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

RB/Research
immigration judge’s (“IJ”) order denying his application for cancellation of

removal and his subsequent motion to reconsider, and the BIA’s November 21,

2006, order denying his motion to reconsider. Our jurisdiction is governed by 8

U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reconsider, and de novo claims of due process violations in immigration

proceedings. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). In

No. 06-74374, we dismiss in part and deny in part the petition for review, and in

No. 06-75511, we deny the petition for review.

       We lack jurisdiction to review the BIA’s discretionary decision denying

Morales-Maravilla’s application for cancellation of removal. See 8 U.S.C.

§ 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir. 2003).

       Morales-Maravilla’s claim that the IJ violated due process by admitting

police reports from his 1998 domestic conviction fails because the reports were

probative, and their admission was not fundamentally unfair. See Espinoza v. INS,

45 F.3d 308, 310-11 (9th Cir. 1995) (noting that “[t]he sole test for admission of

evidence [in a deportation proceeding] is whether the evidence is probative and its

admission is fundamentally fair”).

       We reject Morales-Maravilla’s challenge to the BIA’s orders denying

reconsideration, because the motions failed to identify any error of fact or law in


RB/Research                               2                                    06-75511
the underlying orders. See 8 C.F.R. § 1003.2(b)(1); Socop-Gonzalez v. INS, 272
F.3d 1176, 1180 n.2 (9th Cir. 2001) (en banc).

       Morales-Maravilla’s remaining contentions lack merit.

    IN No. 06-74374: PETITION FOR REVIEW DISMISSED in part;
DENIED in part.

       IN No. 06-75511: PETITION FOR REVIEW DENIED.




RB/Research                              3                                 06-75511